Title: To Benjamin Franklin from Henry M. Mühlenberg, 25 December 1779
From: Muhlenberg, Henry Melchior
To: Franklin, Benjamin


May it please Your Excellency!Philadelphia the 25th December 1779.
Your Excellency’s most humble Servants, the united german Lutheran Ministers in the A: Ind: states should not perturbate the extensive political Circles in Your most weighty Station for the Interest of the States, if we could avoid it. Being called, sent and supported into these Parts of the Globe by the Revd. Directors and Professors of the Orphan-House and College of His sacred Prussian Majesty’s Dominions at Hall in Saxony and permitted to keep up a Correspondence with the said Reverend Gentlemen concerning religious Matters, but left destitute to get any Letter home, we trust therefore in Your Excellency’s innate approved Philanthropy, Magnanimity and condescending Kindness, that it might please Your Excellency, if possible, to recommend the enclosed Letter to His Prussian Majesty’s most Excellent Ambassador, or His Honble Secretary to be conveyed in Their Packet to Berlin, from thence it will come safe to Hall. But if not suitable that Way, to send the Letter to the Post-Office. By granting this our most humble Request, Your Excellency’s most humble Petitioners shall in Duty be bound to continue in fervent Prayers.
Henry Mühlenbergsenior minister of the german Lutheran Ministry in behalf of the Rest
To His Excellency Dr: Franklin Minister plenipotentiary of the U S of North America at the Court of Versailles.
